Citation Nr: 1527970	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include whether there was clear and unmistakable error (CUE) in a July 2008 rating decision that assigned a noncompensable rating.  

2.  Entitlement to total disability rating based on individual unemployability due to service connected disability (TDIU).

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral sensory neuropathy of the left lower extremity with left foot numbness.


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, September 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2015 the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA AND Veteran's Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to a TDIU and to ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim for service connection for PTSD was filed on June 14, 2007.  

2. By an unappealed rating decision dated in July 2008, the RO granted service connection for anxiety disorder (claimed as PTSD) and assigned a noncompensable rating effective June 14, 2007.

3.  The July 2008 rating decision assigning a 0 percent rating for anxiety disorder (claimed as PTSD) did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

4.  For the entire rating period from September 30, 2010, symptoms of the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas to include work, relationships, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The RO's July 2008 assignment of a noncompensable rating for anxiety disorder (claimed as PTSD) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  Clear and unmistakable error in the July 2008 rating decision that assigned a noncompensable rating for service-connected PTSD (previously characterized as anxiety disorder) has not been established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2014).

3.  Effective from September 30, 2010, the criteria for a 70 percent rating, but no higher, for service connected PTSD (previously characterized as anxiety disorder) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the claim being decided below and there is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2011 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue of entitlement to a rating in excess of 30 percent for PTSD, to include whether there was CUE in a July 2008 rating decision that assigned a noncompensable rating, was most recently adjudicated in May 2012. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  As noted, he testified at a Board video conference hearing in April 2015.  In specific regard to the issue of entitlement to a TDIU being remanded below, but also with respect to the increased rating issue being decided below, the Veteran's representative asserted in a Form 9 addenda that the RO failed to obtain and consider the Veteran's records from the Social Security Administration (SSA).  However, he later conceded at the April 2015 Board video conference hearing that these records are on file.  Moreover, such records show that the Veteran was awarded social security retirement benefits, not disability benefits.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

II.  Analysis

CUE

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  If the record establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.105(a). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board notes that an allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran in this appeal has not met this burden as is explained with respect to the CUE discussion below.

In this appeal, the focus of CUE is whether the correct facts were before the RO in July 2008 when the RO assigned a noncompensable rating for anxiety disorder (claimed as PTSD) following the grant of service connection.  More specifically, the Veteran and his representative assert that VA erred in finding in July 2008 that a clinical social worker who performed a mental health risk assessment evaluation in April 2007 determined that there was no social or industrial impairment due to the Veteran's mental problems.  Rather, they claim that examination findings in April 2007 revealed multiple areas of social and occupational impairment.  They identify such findings as including recurrent and intrusive recollections, avoidance behavior, and anger and sleep problems.  While the RO did not specifically identify the examination report it was referring to in July 2008 when it noted that an examiner had found no social or industrial impairment due to the Veteran's mental problems, a close review of the evidence suggests that the RO was referring to a June 2008 VA examination report and not the April 2007 VA mental health risk assessment report.  This is evident based on the June 2008 VA examiner's finding that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning.  In contrast, the examiner who conducted the April 2007 mental health risk assessment evaluation did not render an opinion on social and occupational impairment, rather, she relayed the Veteran's assertion that "I keep it in its right prospective; I lecture a lot particularly w/VN vets; I talk to my family and congregation about my symptoms; and participated in several biblical classes.  I have written two books.  All of this have been very theraupeutic (sp) for me."

Thus, there does not appear to be any error in the RO's fact finding at the time of the July 2008 rating decision.  Moreover, the assertion by the Veteran and his representative that the psychiatric symptoms noted at the April 2007 evaluation show occupational and social impairment comes down to a mere disagreement with how the facts were weighed or evaluated.  This does not constitute clear and unmistakable error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In short, there is no showing that that the correct facts were not before the adjudicator or a particular law was not considered or incorrectly applied.  Id.  

For the foregoing reasons, the Board finds there was no CUE in the July 2008 rating decision that assigned a noncompensable rating for service connected anxiety disorder (claimed as PTSD).  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313 ) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).


Rating in Excess of 30 Percent for PTSD from September 2010

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations;  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F. 3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). 

The Veteran in this case was assigned a 10 percent rating, effective September 30, 2010, in a September 2011 rating decision.  This rating was increased to 30 percent, also effective September 30, 2010, in a May 2012 decision.

By comparing the pertinent lay and medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD is more consistent with a 70 percent rating for the entire appeal period from September 30, 2010.

The Veteran's predominant psychiatric symptoms per his hearing testimony, written statements, and a May 2011 VA examination report include sleep problems such as nightmares and difficulty falling asleep and staying asleep, irritability, confrontation avoidance, loss of relationships due to confrontation and anger issues and detachment from others.  In terms of these symptoms, the Veteran reported that they have gradually and progressively worsened since he retired from full time employment and they continue to worsen as he gets older.  This is consistent with a decrease in his GAF scores ranging from 65 at a VA Mental Health Risk Assessment in April 2007, to 60 at a VA examination in June 2008, to 50 at the May 2011 VA examination.  As noted above, an assigned score of 50 reflects serious impairment and is more consistent with a 70 percent rating than a 30 percent rating.  

In specific regard to social impairment, the Veteran has been married to his wife for over 30 years and has 5 children with whom he is close.  However, he reported at the May 2011 VA examination that he is occasionally reclusive and detached and has acquaintances, but very few friends.  Also, as noted, he has suffered loss of relationships due to confrontation and anger issues.  Furthermore, he reported in May 2011 that he does not volunteer for things due to the stress in dealing with groups of people.

As far as occupational impairment, the Veteran testified that he has been performing pastoral duties ever since he left service (in 1989), but that unlike earlier years, he presently only works part time as a volunteer.  He explained that he has had not earned any income over the previous three years and feels that he is not able to work as a full time minister due to his mental and physical disabilities.    

In determining the criteria under Code 9411 that most accurately reflects the Veteran's PTSD symptoms, the Board has given significant weight to the opinion of the VA examiner in May 2011 who evaluated the Veteran and considered his history.  In this regard, the examiner stated that the effects of the Veteran's PTSD and occupational and social functioning given his symptoms and presentation were that he did not experience total occupational and social impairment, but that his PTSD signs and symptoms did result in deficiencies in the area of judgment, thinking, family relationship, work and mood.  This is most consistent with the criteria for a 70 percent rating.  38 C.F.R. § 4.130, Code 9411.

While the Board recognizes that the Veteran has not been shown to satisfy all of the criteria for a 70 percent rating for the period from September 2010, he is not required to.  Rather, what is required is that the evidence shows that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Thus, for the foregoing reasons, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 70 percent rating for the pertinent period from September 30, 2010. 

The Board further finds that for the period from September 30, 2010, the criteria for the 100 percent rating are not established by the Veteran's symptomatology, and it therefore cannot be said that his disability picture more nearly approximates that contemplated for the 100 percent rating for this period.  In this regard, the evidence shows that the Veteran continues to perform his longstanding duties as a minister, albeit in a part time, volunteer capacity, and he enjoys various recreational activities such as bowling, archery, and Wii games.  He also has a good relationship with his wife and children.  Thus, he does not show total occupational and social impairment nor does he have any of the symptoms listed under the criteria for a 100 percent rating for total occupational and social impairment. 

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

As there was no CUE in a July 2008 rating decision assigning a noncompensable rating for anxiety disorder (claimed as PTSD), the CUE issue with respect to this decision is denied.

An increased initial rating for PTSD, to 70 percent, but no higher, for the period from September 30, 2010, is granted.


REMAND

The claim of entitlement to a TDIU originates from a December 2009 rating decision that denied the claim finding that the Veteran did not meet the percentage requirements for such an award.  See 38 C.F.R. § 4.16(a).  However, at the time that the statement of the case (SOC) was issued in May 2012, the RO found that the Veteran did meet the schedular requirements for the award of a TDIU, but was not entitled to the benefit due to evidence showing that he was working full time.  With this said, VA has since received evidence showing that the Veteran is no longer employed.  In this regard, he testified at the Board video conference hearing in April 2015 that he has not earned any income for the past three years and currently performs part time duties as a minister in a volunteer capacity only.  

Accordingly, this case must be remanded to the AOJ for consideration of this new, pertinent evidence.  38 C.F.R. § 20.1304(c).  Also, the Veteran should be afforded an examination in order to obtain an opinion addressing whether the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.  38 U.S.C.A. § 5103A(d).

In August 2014, the Veteran, through his representative, filed a notice of disagreement to "all issues" of the RO's July 2014 rating decision which denied ratings in excess of 10 percent for peripheral sensory neuropathy of the left leg with left foot numbness and peripheral neuropathy of the right leg, as well as entitlement to a TDIU (already on appeal).  As a SOC has not yet been issued in this matter, the claim must be remanded to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Based on the foregoing, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

2.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA contracted facility.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  Take appropriate action, including issuance of a SOC, on the appeal initiated by the Veteran through his representative regarding the issues of entitlement to ratings in excess of 10 percent for peripheral sensory neuropathy of the left leg with left foot numbness and peripheral neuropathy of the right leg as well as entitlement to a TDIU.  The Veteran should be clearly advised of the need to file a timely substantive appeal in the matters concerning increased ratings for peripheral neuropathy of the right and left lower extremities if he wishes to complete an appeal of these determinations.  

5.  After ensuring all necessary development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


